Citation Nr: 0639441	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-33 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's request 
for the benefit on appeal.  The case was remanded in March 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the records added since the March 2005 remand 
shows that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  During an April 
2005 private medical examination the veteran reported that he 
had not worked since 2000.  In December 2005, he reported 
receiving Social Security disability benefits.  A request for 
these records has not yet been undertaken by VA.  Therefore, 
a remand to request these records is required.  Tetro v. 
Gober, 14 Vet. App. 110 (2000) (VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists); 
38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2005).

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain from 
the Social Security Administration any 
medical records used in awarding the 
appellant Social Security disability 
benefits.  If any pertinent records are 
not available, or if the search for 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folder.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on 
appeal.  If the benefits are not 
granted, the veteran should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is 
returned to the Board for future 
review.

3.  If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


